7 N.Y.2d 932 (1960)
United States Fidelity and Guaranty Company, Respondent,
v.
Herman Von Bargen et al., Appellants.
Court of Appeals of the State of New York.
Argued January 13, 1960.
Decided January 22, 1960.
Hyman Herman and Sidney R. Siben for Herman von Bargen and Edgar von Bargen, appellants.
Morris H. Schneider for Charles Towse and Robert A. E. Towse, appellants.
Nathaniel A. Kahn and Charles H. Stoll for Karen Kosky, Dorothy Kosky, Edward Kosky and Marie Alleyrat, appellants.
James M. Gilleran and John J. O'Connor for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, without costs; no opinion.